Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/695,995 filed on 11/26/2019.  Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(b) as being anticipated by Uchida et al. (US 4,958,095).
Uchida et al show a transmission system that would perform the method for forming the transmission, comprising: 
a transmission subsystem (20) mounted in a transmission housing (i.e., the housing for transmission 20 including housing 12) having at least one opening (i.e., the opening cross sections of elements 14 and 12 where they attach each other); 

at least one stator pole segment (35A, 35B) mounted within the transmission housing and having at least one stator winding (40) thereon, a portion of the stator pole segment is in proximity to a peripheral surface of the rotor (8); 
an inverter (88) in electrical communication with the stator winding of the stator pole segment and configured to electrically energize the independent stator pole segments to cause rotation of the rotor (8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ideshio et al. (Pub. No. US 20140371965) in view of Ramamoorthy (Pub. No. US 20140292131).
Ideshio et al’965 show a transmission system that would perform the method for forming the transmission, comprising: 

a rotor (241) coupled with the transmission subsystem and supported for rotation within the transmission housing; 
at least a stator pole segment (240a) having at least one stator winding (240b) thereon and supported/secured to the transmission housing in a manner so that a portion of each said stator pole segment is in proximity to a peripheral surface of the rotor (241);
an inverter (46) in electrical communication with the stator winding of the stator pole segment and configured to electrically energize the independent stator pole segments to cause rotation of the rotor (241);
 a torque converter (32); and
a rotor position sensor (243) disposed adjacent the periphery of the rotor for detecting an angular position of the rotor and communicating an angular position signal to the inverter (46);
Ideshio et al’965 do not show the rotor being of a weight and dimension to act as a flywheel.
Ramamoorthy a transmission system including an engine 142, a transmission subsystem 144 and a motor 148 having a stator 152 and a rotor 150, wherein the rotor 150 is being of a weight and dimension to act as a flywheel (see para 0060).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transmission system of Ideshio et al’965 such that the .
 Allowable Subject Matter
Claims 7-21 are allowed.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 




/HA DINH HO/Primary Examiner, Art Unit 3658